           Case 3:19-cv-00343-JWD-EWD             Document 1       05/31/19 Page 1 of 5



                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

HENRY FERNANDO MEMBRENO                                CIVIL ACTION NO. __________________
MEJIA and MIGUEL OMAR RODRIGUEZ
GERESANO

VERSUS

EUROPEAN MARBLE & GRANITE, LLC,
JOSHUA CROOK, and KATHLEEN FUHRIMAN


                                           COMPLAINT

          Plaintiffs Henry Fernando Membreno Mejia and Miguel Omar Rodriguez Geresano,

residents of the age of majority residing in the Parish of East Baton Rouge, State of Louisiana, file

this Complaint against European Marble & Granite, LLC (“European Marble”), Joshua Crook, and

Kathleen Fuhriman, stating the following:

                                       Jurisdiction and Venue

                                                  1.

          This is a Fair Labor Standards Act (“FLSA”) lawsuit brought by the plaintiffs pursuant to

29 U.S.C. §201 et seq. in connection with defendants’ failure to pay them overtime for hours they

worked in excess of 40 hours per week.

                                                  2.

          This Court has subject matter jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1331.

                                                  3.

          Venue is proper in this Court under 28 U.S.C. § 1391(b)(2). The great majority of the

events giving rise to this cause of action occurred within this district, including East Baton Rouge

Parish.




                                                   1
         Case 3:19-cv-00343-JWD-EWD             Document 1       05/31/19 Page 2 of 5



                                           Defendants

                                                 4.

       Made defendants herein are:

       (a) European Marble & Granite, LLC, a foreign limited liability company organized

           under the laws of the State of Utah, authorized to do and doing business in

           Louisiana, with its principal place of business in East Baton Rouge Parish,

           Louisiana;

       (b) Joshua Crook, a natural person of the age of majority, and member of European

           Marble & Granite, LLC. Upon information and belief, defendant Crook is

           domiciled in Salt Lake City, Utah; and

       (c) Kathleen Fuhriman, a natural person of the age of majority, and member of

           European Marble & Granite, LLC. Upon information and belief, defendant

           Fuhriman is domiciled in Salt Lake City, Utah.

                                                 5.

       European Marble is a construction company providing marble and granite services to its

customers. The plaintiffs worked as marble and granite installers for European Marble; their work

consisted mainly of manual labor.

                                                 6.

       Defendants are the plaintiffs’ “employers” as that term is defined by the FLSA at 29 U.S.C.

§203(d). Defendants suffered or permitted the plaintiffs to work on their crews performing marble

and granite installation work. They controlled the method, manner, location, and time of plaintiffs’

work, and they set the hours that the plaintiffs were required to work.




                                                 2
         Case 3:19-cv-00343-JWD-EWD               Document 1       05/31/19 Page 3 of 5



                                                  7.

       Defendant European Marble is an “enterprise” engaged in interstate commerce as defined

by the FLSA, 29 U.S.C. §§203(b) and (s)(1)(A), as European Marble is a contractor that engages

in construction work and utilizes in that work “goods or materials that have been moved in or

produced for commerce.” Brock v. Hamad, 867 F.2d 804, 807 (4th Cir. 1989).

                                                  8.

       Defendant Joshua Crook is a member of European Marble & Granite, LLC. Upon

information and belief, defendant Crook was responsible for the practice of depriving the plaintiffs

and other employees of overtime pay for hours worked in excess of 40 hours per week. He is

therefore personally liable to the plaintiffs for the damages sought in this lawsuit. Defendant

Kathleen Fuhriman is a member of European Marble & Granite, LLC. Upon information and

belief, defendant Fuhriman was responsible for the practice of depriving the plaintiffs and other

employees of overtime pay for hours worked in excess of 40 hours per week. She is therefore

personally liable to the plaintiffs for the damages sought in this lawsuit.

                                  Defendants’ FLSA Violations

                                                  9.

       Plaintiffs began working for European Marble on January 4, 2019. They both stopped

working for European Marble on May 4, 2019.

                                                 10.

       The plaintiffs routinely worked in excess of 40 hours per week, but they were not paid

overtime as required by the Fair Labor Standards Act. Instead, they were paid a fixed hourly rate,

regardless of the number of hours they worked that week.




                                                  3
         Case 3:19-cv-00343-JWD-EWD               Document 1       05/31/19 Page 4 of 5



                                                 11.

       The plaintiffs had a fairly regular work schedule. On Monday through Friday, they began

work at 7:00 am and worked until 6:00 pm. On Saturdays, they began work at 1:00 pm and worked

until 12:00 am. Approximately two months ago, their work schedule changed to Monday through

Friday from 1:00 pm to 12:00 am, and Saturdays from 7:00 am to 12:00 pm. Plaintiffs were given

a one hour lunch break every day. The plaintiffs estimate they worked, on average, at least 55

hours per week.

                                                 12.

       Plaintiffs are the non-exempt employees of the defendants under the FLSA. Defendants,

Crook and Fuhriman, were responsible for the company’s decision not to pay overtime to the

plaintiffs. They are also the “employers” of the plaintiffs, as that term is defined by the FLSA.

                                                 13.

       Under the Fair Labor Standards Act, plaintiffs are entitled to payment of additional wages

at the rate of one and one-half times their regular rate of pay for all hours worked in excess of forty

hours per week throughout the duration of their employment.

                                                 14.

       The defendants knowingly and willfully violated the FLSA. Plaintiffs are therefore also

entitled to recover from defendants an equal sum as liquidated damages, together with reasonable

attorney’s fees, legal interest, costs, as well as to such equitable relief as may be appropriate to

effectuate the purposes of the Fair Labor Standards Act.

                                                 15.

       WHEREFORE, plaintiffs pray that after all legal delays and proceedings, there be a

judgment rendered in favor of the plaintiffs and against the defendants, European Marble &




                                                  4
         Case 3:19-cv-00343-JWD-EWD              Document 1      05/31/19 Page 5 of 5



Granite, LLC, Joshua Crook, and Kathleen Fuhriman, for accumulated wages at the overtime rate

as required by law, and an equal sum as liquidated damages, reasonable attorney’s fees, interest

on all sums due and owing from the date of judicial demand until paid, and for all costs of this

proceeding.

                                                      Respectfully Submitted:

                                                      ESTES DAVIS LAW, LLC


                                                      /s/ Daniel B. Davis
                                                      Randall E. Estes (La. Bar Roll No. 22359)
                                                      Daniel B. Davis (La. Bar Roll No. 30141)
                                                      Vivian Jeansonne (La. Bar Roll No. 37177)
                                                      850 North Boulevard
                                                      Baton Rouge, LA 70802
                                                      Telephone: (225) 336-3394
                                                      Facsimile: (225) 384-5419
                                                      Email: dan@estesdavislaw.com
                                                      Attorneys for the Plaintiff



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 31, 2019, a copy of the above and foregoing was filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent

to all counsel of record by operation of the Court’s electronic filing system


                                                      /s/ Daniel B. Davis
                                                      Daniel B. Davis




                                                 5
